J-S03016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KATELYN MIORELLI                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TODD THOMPSON                              :   No. 1002 WDA 2021

                Appeal from the Order Entered August 20, 2021
               In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): No. FD-20-007198


BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                              FILED: July 8, 2022

        Katelyn Miorelli (“Mother”) appeals from the order denying her request

to relocate with the parties’ daughter, E.M. (“Child”).1 We affirm.

        The following facts and procedural history are not in dispute. Child was

born in November 2013, to Mother and Todd Thompson (“Father”), who never

married. Child is the only child of both parties. At the time of Child’s birth,

Mother resided with her grandmother, Child’s great-grandmother (“great-

grandmother”), in Lilly, Cambria County. See N.T., 7/14/21, at 10. Mother

subsequently became a registered nurse and in 2017, with Father’s consent,

relocated with Child, then three years old, to Pittsburgh, Allegheny County,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We use the parties’ full names in the caption as neither party has requested
the use of their initials. See Pa.R.A.P. 904(b)(2), 907(a).
J-S03016-22


after obtaining employment at Children’s Hospital of Pittsburgh. Id. at 12,

14.   In 2018, Father relocated from State College, Centre County, to

Hollidaysburg, Blair County, to be closer in proximity to Child. Id. at 115.

Father’s home in Hollidaysburg is also twenty minutes from great-

grandmother’s home, where Child still spent “a fair amount of time” after

moving to Pittsburgh. Id. at 105, 115-16. Prior to court intervention, Father

exercised custody of Child every weekend. Id. at 53, 112-13, 124.

      In the spring of 2019, Mother began dating S.R., a soldier in the United

States Army who was stationed in New York. Id. at 24-25, 52. In July 2019,

Father commenced custody litigation against Mother in the Blair County Court

of Common Pleas, wherein he alleged that Mother planned to relocate with

Child to New York to reside with S.R. Mother then filed a motion to transfer

the case to Allegheny County. After conducting a hearing, the Blair County

court granted the motion to transfer, finding that Blair County was an

inconvenient forum. In the memorandum accompanying the transfer order,

the court observed that the relocation issue was resolved as Mother averred

in her pleadings and oral argument that she no longer desired to relocate.

      In October 2020, Mother filed a petition to confirm the custody status

quo in the Allegheny County Court of Common Pleas. Therein, Mother

requested that the trial court issue an interim order reflecting the status quo

of the parties’ custodial rights; namely, shared legal custody, Mother’s primary

physical custody, and Father’s partial physical custody.       Father filed an


                                     -2-
J-S03016-22


answer, and the case proceeded to a custody relief hearing.         By consent

interim custody order dated December 3, 2020 (“interim custody order”), the

court awarded the parties shared legal and physical custody. Specifically, the

order awarded Father custody of Child every weekend during the school year

and awarded the parties custody on a 4/3/3/4 schedule during the summer.2

The interim custody order also set forth a holiday and vacation schedule.

       Mother married S.R. (“Stepfather”) in February 2020, and commenced

the instant relocation matter on December 7, 2020, seeking to relocate with

Child to Fort Carson, Colorado, where S.R. was stationed.        Father filed a

counter-affidavit objecting to the relocation. On July 14, 2021, the trial court

conducted a custody trial via Microsoft Teams due to the COVID-19 pandemic.

The court heard testimony from Child, who was then seven years old, as well

as Mother and Father. On the date of the trial, Mother was residing with great-

grandmother in Lilly, Cambria County, due to the recent expiration of Mother’s

residential lease in Allegheny County. See N.T., 7/14/21, at 6.

       On August 20, 2021, the trial court entered an order denying Mother’s

request to relocate with Child.3 The order further directed that, if the parties


____________________________________________


2Child attended kindergarten during the 2019-20 school year, and first grade
during the 2020-21 school year. See N.T., 7/14/21, at 17, 28.

3 The trial court’s August 20, 2021 order constitutes a final and appealable
order because it disposed of all claims and all parties by denying Mother’s
request to relocate with Child. See Pa.R.A.P. 341(b)(1) (providing that a final
order is any order that disposes of all claims and of all parties).


                                           -3-
J-S03016-22


cannot agree on a school district, and Mother does not relocate, then Child

shall attend school in Lilly, Cambria County; however, if Mother does relocate,

then Child shall attend school in Hollidaysburg, Blair County. The order also

provided that, “subsequent to this short order, a detailed analysis of the

determinative [relocation and custody] factors, including a detailed custody

schedule, will be issued.” Order, 8/20/21, at ¶ 4 (unnecessary capitalization

omitted).

       Mother filed a timely notice of appeal4 and an emergency motion for

reconsideration.5 Thereafter, on September 7, 2021, the trial court entered a

parenting plan order accompanied by a memorandum setting forth its analysis

____________________________________________


4 Mother failed to file contemporaneously with her notice of appeal a concise
statement of errors complained of on appeal. See Pa.R.A.P. 1925(a)(2)(i)
(providing that, in Children’s Fast Track appeals, a Rule 1925(b) statement
“shall be filed and served with the notice of appeal”); see also Pa.R.A.P.
905(a)(2) (same). Accordingly, this Court issued an order directing Mother to
comply with Rule 1925(a)(2)(i) and (b). As Mother complied with this Court’s
directives, we decline to find that her issues are waived. See In Re K.T.E.L,
983 A.2d 745, 747 (Pa. Super. 2009) (holding that the failure to file a concise
statement of errors complained of on appeal with the notice of appeal in a
Children’s Fast Track appeal will result in a defective notice of appeal, to be
disposed of on a case-by-case basis).

5  Although the record reflects that the trial court considered the motion for
reconsideration, it did not expressly or unequivocally grant reconsideration.
See Cheathem v. Temple Univ. Hosp., 743 A.2d 518, 520 (Pa. Super.
1999) (explaining that the trial court must state expressly and unequivocally
that reconsideration is granted). Accordingly, as the trial court did not
expressly grant Mother’s motion for reconsideration, the filing of that motion
did not render inoperative the notice of appeal. See Pa.R.A.P. 1701(b)(3)(ii)
(stating that a timely order granting reconsideration shall render inoperative
any notice of appeal).



                                           -4-
J-S03016-22


of the relocation factors set forth in 23 Pa.C.S.A. § 5337(h) and the custody

factors set forth in 23 Pa.C.S.A. § 5328(a).6 The parenting plan order directed

that the parties follow the custody schedule set forth in the interim custody

order.   The order further directed that, so long as Mother is residing with

great-grandmother, Child shall attend school in Lilly, Cambria County;

otherwise, Child shall attend school in Hollidaysburg, Blair County.          On

September 27, 2021, the trial court entered a corrected parenting plan order

and a corrected memorandum for the purpose of correcting clerical errors that

existed in the parenting plan order.7




____________________________________________


6 The trial court entered the September 7, 2021 parenting plan order after
Mother filed her notice of appeal. Generally, after an appeal is taken, the trial
court is divested of jurisdiction to proceed further in the matter. See Pa.R.A.P.
1701(a). Notwithstanding, the court may take such action as may be
necessary to preserve the status quo. Id. at 1701(b)(1). Here, the trial
court’s entry of the September 7, 2021 parenting plan order was necessary to
preserve the status quo established by its August 20, 2021 order denying
Mother’s request for relocation.

7 After an appeal has been filed, the trial court may not modify an order. See
42 Pa.C.S.A. § 5505; see also Pa.R.A.P. 1701(a). However, after an appeal
has been filed, the trial court retains the inherent authority to correct orders
where there are errors that are patent or obvious on the face of the record.
See Mfrs. & Traders Tr. Co. v. Greenville Gastroenterology, SC, 108
A.3d 913, 921 (Pa. Super. 2015); see also Manack v. Sandlin, 812 A.2d
676, 680 (Pa. Super. 2002) (explaining that the trial court retains the inherent
power “to amend its records, to correct mistakes of the clerk or other officer
of the court, inadvertencies of counsel, or supply defects or omissions in the
record.” at any time); Pa.R.A.P. 1701(b)(1) (recognizing a trial court’s
inherent authority to “correct formal errors” in the record notwithstanding a
pending appeal).

                                           -5-
J-S03016-22


      After Mother filed her Rule 1925(b) concise statement, the trial court

filed an opinion pursuant to Rule 1925(a). However, the trial court failed to

address one of the issues raised in Mother’s concise statement. Accordingly,

this Court issued an order directing the trial court to prepare a supplemental

Rule 1925(a) opinion addressing the additional claim of error. The trial court

complied, and the appeal is now ripe for our review.

      Mother raises the following issues for our review:

      1.     Whether the trial court erred in naming incorrect parties
      within its order.    In fact[,] the order identif[ied] unrelated
      individuals, multiple times, both in the caption of the parenting
      plan order of court and within the legal custody provision of the
      September 3, 2021 order of court; and

      2.    Whether the trial court erred in naming the incorrect
      geographic location of where [Mother] proposes to relocate
      numerous times throughout the September 3, 2021 order of
      court; and

      3.    Whether the trial court erred in stating there are multiple
      children involved in the custody matter when in fact there is only
      one (1) child.

      4.    Whether the trial court erred as a matter of law, abused its
      discretion and/or misapplied the law in determining the credibility
      of Father at the time of trial, including, but not limited to[,] when
      Father was far from the court’s view while testifying on camera.

      5.    Whether the trial court erred when it did not conduct an in
      camera interview with [] Child when in fact, during the February
      2, 2021 relocation conciliation, the court agreed to interview []
      Child after it was requested by [Mother’s counsel].

      6.     Whether the trial court erred in finding that Father would
      not have the ability to spend nearly the same amount of time with
      [] Child as he does now.




                                      -6-
J-S03016-22


      7.   Whether the trial court erred in finding that the relocation
      would not enhance [] Child’s general quality of life.

      8.    Whether the trial court erred in finding that there are no
      other factors affecting relocation that were addressed at trial,
      which is not supported by the record; and

      9.     Whether the trial court erred in finding there are no other
      factors affecting the best interest of [] Child that were address[ed]
      at trial, which is not supported by the record.

      10. Whether the trial court erred in finding that Mother has
      moved [] Child four (4) times based on prior romantic
      relationships, which is not supported by the record; and

      11. Whether the trial court erred in finding that Mother changed
      [] Child’s school on multiple occasions, which is not supported by
      the record.

      12. Whether the trial court erred in finding that Mother is most
      stable and consistent when she is residing with maternal
      great[-]grandmother, which is not supported by the record; and

      13. Whether the trial court erred in finding that Mother relies on
      [maternal great-grandmother] to assist in attending to [] Child’s
      daily needs, which is not supported by the record; and

      14. Whether the trial court erred in finding that Mother relies on
      [maternal great-grandmother] to a greater degree than Father
      relies on [paternal grandmother] which is not supported by the
      record.

Mother’s Brief at 8-11 (roman numerals and unnecessary capitalization

omitted, issues reordered for ease of disposition).

      We review Mother’s issues according to the following scope and standard

of review:

            [T]he appellate court is not bound by the deductions or
         inferences made by the trial court from its findings of fact,
         nor must the reviewing court accept a finding that has no
         competent evidence to support it. . . . However, this broad

                                      -7-
J-S03016-22


         scope of review does not vest in the reviewing court the
         duty or the privilege of making its own independent
         determination. . . . Thus, an appellate court is empowered
         to determine whether the trial court’s incontrovertible
         factual findings support its factual conclusions, but it may
         not interfere with those conclusions unless they are
         unreasonable in view of the trial court’s factual findings;
         and thus, represent a gross abuse of discretion.

      R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009)
      (quoting Bovard v. Baker, 775 A.2d 835, 838 (Pa. Super.
      2001)). Moreover,

            [O]n issues of credibility and weight of the evidence, we
         defer to the findings of the trial [court] who has had the
         opportunity to observe the proceedings and demeanor of
         the witnesses.

            The parties cannot dictate the amount of weight the trial
         court places on evidence. Rather, the paramount concern
         of the trial court is the best interest of the child. Appellate
         interference is unwarranted if the trial court’s consideration
         of the best interest of the child was careful and thorough,
         and we are unable to find any abuse of discretion.

      R.M.G., Jr., supra at 1237 (internal citations omitted). The test
      is whether the evidence of record supports the trial court’s
      conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa. Super.
      2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014).

      As this Court has explained, “[i]t is not this Court’s function to determine

whether the trial court reached the ‘right’ decision; rather, we must consider

whether, ‘based on the evidence presented, given [sic] due deference to the

trial court’s weight and credibility determinations,’ the trial court erred or

abused its discretion.” King v. King, 889 A.2d 630, 632 (Pa. Super. 2005)

(quoting Hanson v. Hanson, 878 A.2d 127, 129 (Pa. Super. 2005)). This


                                      -8-
J-S03016-22


Court has recognized that “the knowledge gained by a trial court in observing

witnesses in a custody proceeding cannot adequately be imparted to an

appellate court by a printed record.”     Ketterer, 902 A.2d at 540 (quoting

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

      With respect to custody cases, the primary concern is the best interests

of the child. “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s physical,

intellectual, moral, and spiritual well[-]being.” Saintz v. Rinker, 902 A.2d

509, 512 (Pa. Super. 2006), citing Arnold v. Arnold, 847 A.2d 674, 677 (Pa.

Super. 2004).

      Child custody actions are governed by the Child Custody Act (“the Act”),

23 Pa.C.S.A. §§ 5321-5340. When presented with a motion to relocate which,

as herein, also involves a custody decision, the trial court must consider all of

the relocation factors set forth in section 5337(h) and all of the custody factors

set forth in section 5328(a). See A.V. v. S.T., 87 A.3d at 822; see also

A.M.S. v. M.R.C., 70 A.3d 830, 836 (Pa. Super. 2013). As the party proposing

relocation, Mother had the burden of proving that relocation will serve Child’s

best interest pursuant to the section 5337(h) relocation factors, which are as

follows:

             (h) Relocation factors.--In determining whether to grant
      a proposed relocation, the court shall consider the following
      factors, giving weighted consideration to those factors which
      affect the safety of the child:




                                      -9-
J-S03016-22


           (1) The nature, quality, extent of involvement and duration
     of the child’s relationship with the party proposing to relocate and
     with the nonrelocating party, siblings and other significant persons
     in the child’s life.

            (2) The age, developmental stage, needs of the child and
     the likely impact the relocation will have on the child’s physical,
     educational and emotional development, taking into consideration
     any special needs of the child.

           (3) The feasibility of preserving the relationship between the
     nonrelocating party and the child through suitable custody
     arrangements,     considering      the    logistics  and    financial
     circumstances of the parties.

          (4) The child’s preference, taking into consideration the age
     and maturity of the child.

           (5) Whether there is an established pattern of conduct of
     either party to promote or thwart the relationship of the child and
     the other party.

            (6) Whether the relocation will enhance the general quality
     of life for the party seeking the relocation, including, but not
     limited to, financial or emotional benefit or educational
     opportunity.

            (7) Whether the relocation will enhance the general quality
     of life for the child, including, but not limited to, financial or
     emotional benefit or educational opportunity.

          (8) The reasons and motivation of each party for seeking or
     opposing the relocation.

            (9) The present and past abuse committed by a party or
     member of the party’s household and whether there is a continued
     risk of harm to the child or an abused party.

           (10) Any other factor affecting the best interest of the child.

23 Pa.C.S.A. § 5337(h).




                                    - 10 -
J-S03016-22


      The trial court was also required to consider the custody factors set forth

in section 5328, which are as follows:

            (a) Factors. – In ordering any form of custody, the court
      shall determine the best interest of the child by considering all
      relevant factors, giving weighted consideration to those factors
      which affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
           frequent and continuing contact between the child and
           another party.

             (2) The present and past abuse committed by a party or
           member of the party’s household, whether there is a
           continued risk of harm to the child or an abused party and
           which party can better provide adequate physical safeguards
           and supervision of the child.

             (2.1) The information set forth in section 5329.1(a)(1) and
           (2) (relating to consideration of child abuse and involvement
           with protective services).

             (3) The parental duties performed by each party on behalf
           of the child.

             (4) The need for stability and continuity in the child’s
           education, family life and community life.

             (5) The availability of extended family.

             (6) The child’s sibling relationships.

             (7) The well-reasoned preference of the child, based on the
           child’s maturity and judgment.

             (8) The attempts of a parent to turn the child against the
           other parent, except in cases of domestic violence where
           reasonable safety measures are necessary to protect the
           child from harm.

             (9) Which party is more likely to maintain a loving, stable,
           consistent and nurturing relationship with the child adequate
           for the child's emotional needs.

                                     - 11 -
J-S03016-22



            (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and special
          needs of the child.

            (11) The proximity of the residences of the parties.

            (12) Each party’s availability to care for the child or ability
          to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability to
          cooperate with that party.

           (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.

           (15) The mental and physical condition of a party or
          member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a). The trial court must delineate the reasons for its

decision on the record in open court or in a written opinion or order. See 23

Pa.C.S.A. § 5323(d).

     Instantly, in considering the relocation factors, the trial court weighed

the factors set forth in subsections 5337(h)(2), (3), (7), and (8) in favor of

Father, finding that the evidence supported his reasons for opposing the

relocation. Specifically, the trial court found that Father has a strong bond

with Child, having been “present, vested, and involved” with her since her

birth, and has had a positive impact on her development. Trial Court Opinion,

9/23/21, at 8. The court found relevant that Mother testified it would be in


                                    - 12 -
J-S03016-22


Child’s best interest for both parents to reside in the same area. Id. at 6, 8.

Considering the distance between Colorado and Pennsylvania, the court

concluded that the proposed relocation would adversely affect Child’s

relationship with Father. In addition, the court found that Child has developed

a bond with great-grandmother and paternal grandmother, who are involved

in her life in Pennsylvania and have had a positive impact on her development.

Based on the totality of the evidence, the court concluded that the relocation

would    adversely   impact   Child’s    physical,   educational,   and   emotional

development. Id. at 6.

        The trial court weighed subsection 5337(h)(6) in Mother’s favor insofar

as it recognized that the proposed relocation would enhance her general

quality of life financially and emotionally. Nevertheless, the court determined

that “the adverse effect the proposed relocation will have on [Child]’s

relationship with Father outweighs the possibility that Mother’s life will be

enhanced emotionally and financially.” Id. at 7. Finally, the court weighed

subsection 5337(h)(1) equally between the parties, and it found the remaining

relocation factors inapplicable.

        With respect to the custody factors, the trial court weighed subsections

5328(a)(1), (3), (5), (9), (10), and (12) equally between the parties. The

court weighed subsection 5328(a)(4) slightly in Father’s favor, finding that he

has provided a more stable and consistent environment for Child because he




                                        - 13 -
J-S03016-22


has moved once, whereas Mother has moved four times. The court found

inapplicable the remaining custody factors.8 Id. at 11.

       Turning to the merits of this appeal, in her first two issues, Mother

argues that the trial court erred in the parenting plan order by naming

incorrect parties and an incorrect geographic location where Mother proposed

to relocate.    Mother contends that these errors were substantive.       In the

alternative, she contends that “the extreme volume of errors made”

constitutes reversible error. Mother’s Brief at 32.

       The trial court considered mother’s first two issues and determined that

they lacked merit. The court reasoned:

       [I]n the September [7], 2021 order of court this court used the
       correct parties’ names for the caption on the cover page and the
       caption for the memorandum/relevant procedural history. The
       court erroneously used the incorrect names in the caption for the
       parenting plan order of court and legal custody section. Also, in
       the memorandum/relevant procedural history[,] the court
       correctly stated Mother was requesting to relocate the child to Fort
       Carson, Colorado. The court later in the memorandum relocation
       mistakenly refers to it as Fort Collins, Colorado. On September
       27, 2021, the court created a corrected order of court in which the
       court corrected the above[-]referenced clerical errors in the one
       caption, the legal custody section, and the memorandum
       relocation.   The said clerical errors were “obvious technical
       mistakes” and were not substantive. . . . [T]his court had the
       inherent authority to correct said mistakes.

             The court’s obvious technical mistakes in the September
       [7], 2021 order of court and the subsequent correction in the


____________________________________________


8 The trial court did not address subsection 5328(a)(2.1) in its analysis;
however, we will not disturb the order on this basis because there is nothing
in the certified record to indicate that the subsection was applicable.

                                          - 14 -
J-S03016-22


       September 27, 2021 corrected order of court was not an error of
       law.

Trial Court Opinion, 10/4/21, at 9 (unnecessary capitalization omitted).

       Mother’s first two arguments pertain to the September 7, 2021

parenting plan order which contained patent and obvious mistakes, rather

than   the   September       27,   2021        corrected   parenting   plan   order   and

memorandum.9         As explained above, a trial court retains the inherent

authority to correct clerical mistakes which are patent or obvious on the face

of the record. See Manufacturers & Traders, 108 A.3d at 921; see also

Pa.R.A.P. 1701(b)(1). We discern no error by the trial court in discovering its

clerical mistakes and issuing the corrected parenting plan order and

memorandum. Accordingly, Mother’s first two issues merit no relief.

       In Mother’s third issue, she claims that the trial court erred in the

parenting plan order by incorrectly stating that there are multiple children

involved in the matter instead of only one child. While Mother does not explain

her issue, our review of the record reveals that, both the initial and corrected

parenting plan orders refer to “child(ren)” in paragraphs 6 and 14, which

pertain to vacation and unavailability of the custodial parent.




____________________________________________


9 When a statute or rule defines the original order as a final, appealable order,
the original order remains appealable even if it is subsequently modified. See,
e.g., Pittsburgh Constr. Co. v. Griffith, 834 A.2d 572, 579 (Pa. Super.
2003) (finding that a judgment entered pursuant to Pa.R.Civ.P. 227.4(1)(b)
was the final, appealable order, despite its subsequent modification).

                                          - 15 -
J-S03016-22


      The trial court’s decision to use standard language which broadly applies

to matters involving a single child as well as matters involving more than one

child, is not error. Moreover, the initial and corrected parenting plan orders

and memorandum make clear that Child is subject to their provisions.

Accordingly, Mother’s third issue warrants no relief.

      In her fourth issue, Mother argues that the trial court abused its

discretion in finding Father credible. Mother asserts that she established at

trial that Father’s credibility was impeached by the Blair County court’s

transfer order and memorandum.        Mother also claims that the trial court

abused its discretion in finding Father credible because he was seated at the

end of a conference room table and far from the camera during his trilal

testimony via Microsoft Teams.

      Mother’s claim that she impeached Father’s credibility is based on the

Blair County court’s memorandum accompanying its November 2019 transfer

order. Therein, the Blair County court rejected Father’s assertion that Child

spent equal or more nights in Blair County for the previous one and one-half

years. The Blair County court stated, “[b]ased on [F]ather’s timeline as laid

out in his oral argument, there is no period of time that this could be true

other than a period of time during April and May of 2018.” Blair County Trial

Court Opinion, 11/19/19, at 7 (emphasis added).

      In the instant relocation proceedings, the trial court rejected Mother’s

attempt to impeach Father at trial on this basis. The trial court stated on the


                                    - 16 -
J-S03016-22


record to Mother’s counsel, “you are saying this judge [in Blair County] found

[F]ather not credible, and that’s not the way I viewed it. The way I viewed it

is this judge was referring to something that had been said in oral argument

by [F]ather’s attorney.” N.T., 7/14/21, at 189-90.

      We discern no abuse of discretion by the trial court in rejecting Mother’s

claim that Father’s credibility was impeached during the transfer proceedings

in the Blair County Court of Common Pleas. The record reflects that the Blair

County court’s finding was based on oral argument presented by Father’s

counsel and not based on testimony by Father.

      To the extent that Mother argues that the trial court was unable to

observe Father’s demeanor at the relocation hearing, our review of the record

reveals that the trial court took steps to ensure that he could accurately

observe the demeanor of both Mother and Father during the custody trial.

Indeed, at the beginning of Father’s testimony, the court directed that Father

“move slightly forward for me. It all depends on where the screens get placed

on my computer. That’s much better.” N.T., 7/14/21, at 91. Thereafter, the

following colloquy occurred between Mother’s counsel and the trial court:

      [MOTHER’S COUNSEL]: Your Honor, we would actually ask closer.
      If he can get closer, that would be great.

      THE COURT: Just stay there, [Father]. Just stay there because it
      looks like [Father’s counsel] has some fancy set up there where
      he is able to control the image.

         Is that good right now? I could see him very clearly, [Mother’s
      counsel]. Can you?


                                    - 17 -
J-S03016-22


         [MOTHER’S COUNSEL]: We can see him, but I would love the
         [c]ourt to be able to judge his demeanor so we would prefer a
         little closer if that’s possible.

         THE COURT: I can tell you right now I believe I certainly can
         see him very well and be able to judge his demeanor.

Id. (emphasis added). The court subsequently interrupted Father’s testimony

to tell Mother’s counsel, “I can’t see your client right now. So[,] I don’t know

if there is a way to make sure that both of you are in the frame as well. I

usually like to see all the litigants.” Id. at 97. Thus, the record reflects that

the court was able to see Father “very well” and to “judge his demeanor.” Id.

at 91. See A.V., 87 A.3d at 820 (holding that this Court must defer to the

trial court’s credibility determinations because it observed the proceedings and

the demeanor of witnesses). Acordingly, we will not disturb the trial court’s

credibility findings in favor of Father.

         In Mother’s fifth issue, she contends that the trial court abused its

discretion and/or erred in failing to conduct an in camera interview of Child at

trial.    When confronted with a motion to relocate involving a custody

determination, the trial court must consider a child’s preference regarding

relocation and/or custody and weigh such preference in light of the child’s age

and maturity. See 23 Pa.C.S.A. §§ 5337(h)(4), 5328(a)(7).




                                      - 18 -
J-S03016-22


       Mother asserts that she requested the in camera interview at a judicial

conciliation conference on February 2, 2021,10 and that the court agreed.

Mother’s Brief at 58. Mother claims that, approximately two months later, she

requested, via e-mail, that the court schedule a custody hearing and the in

camera interview. Id. Mother further claims that, on July 7, 2021, one week

before the trial, she e-mailed the trial judge and again requested that the in

camera interview occur on day of the trial. Id. at 58-59.

       In its supplemental Rule 1925(a) opinion, the trial court determined that

Mother’s issue was waived. In so ruling, the court acknowledged its receipt

of Mother’s July 7, 2021 correspondence in which she “clearly stated that she

wanted the in camera interview of Child ‘to take place the day of trial.’” See

Trial Court Opinion, 4/14/22, at 15 (citation omitted). In addition, the court

acknowledged that Mother’s pretrial statement “clearly stated that she

anticipated calling Child as a witness ‘at the time of trial.’”      Id. (citation

omitted). However, the court explained that, on the day of trial, Mother’s

counsel never called Child as a witness or raised the issue of the court

interviewing Child.       Id. at 15.       The trial court further observed that,

immediately after Mother testified at the trial, her counsel informed the court




____________________________________________


10 The local court rules in Allegheny County require a judge to conciliate
custody matters before proceeding to trial. See E.B. v. D.B., 209 A.3d 451,
462 n. 14 (Pa. Super. 2019).

                                          - 19 -
J-S03016-22


that Mother’s case was closed. Id.; see also N.T., 7/14/21, at 84. The court

explained:

       If Mother’s counsel would have asked this court to interview []
       Child and/or called [] Child as a witness on the day of trial, at the
       time of trial, as she specifically stated and requested in her letter
       of July 7, 2021, and her pretrial statement of July 8, 2021, this
       court would have certainly interviewed [] Child. Furthermore,
       during the trial[,] Mother’s counsel, even after prompting by this
       court, made it very clear that they did not have any witnesses or
       anything else for the court to consider, and wanted to close their
       case and make closing arguments. This court could only conclude
       that Mother’s counsel decided not to have this court interview
       [C]hild.

Id. at 17-18 (footnote and unnecessary capitalization omitted).11

       Our review of the record confirms that, on the day of trial, Mother did

not request the trial court to conduct an in camera interview of Child. On

appeal, this Court will not consider assignments of error that were not brought

to the trial court’s attention at a time at which the error could have been

corrected. See State Farm Mutual v. Dill, 108 A.3d 882, 885 (Pa. Super.

2015) (en banc); see also Tindall v. Friedman, 970 A.2d 1159, 1174 (Pa.

Super. 2009) (holding that a litigant must object to errors, improprieties or

irregularities at the earliest possible stage of the adjudicatory process to afford

the jurist hearing the case the first occasion to remedy the wrong and possibly

avoid an unnecessary appeal); Pa.R.A.P. 302(a) (providing that issues not



____________________________________________


11The trial court further observed that Mother did not raise the issue of Child
not being interviewed in her emergency motion for reconsideration. See Trial
Court Opinion, 4/14/22, at 16-17.

                                          - 20 -
J-S03016-22


raised in the lower court are waived and cannot be raised for the first time on

appeal). Here, as Mother failed to make any request on the day of trial that

the trial court conduct an in camera interview of Child, she failed to preserve

the issue for our review. Accordingly, Mother’s fifth issue is waived.

      In her sixth issue, Mother argues that the trial court abused its discretion

in finding that Father would not be “nearly as present, engaged, and involved”

in Child’s life if she lives in Colorado. This argument implicates subsection

5337(h)(3), which concerns “[t]he feasibility of preserving the relationship

between the nonrelocating party and the child through suitable custody

arrangements, considering the logistics and financial circumstances of the

parties.” See 23 Pa.C.S.A. § 5337(h)(3).

      Mother contends that she and Father are “no strangers to the challenges

that geographical distance can bring when co-parenting a child.” Mother’s

Brief at 35. Mother notes that Father made no objection to her relocation to

Allegheny County, despite the three-hour driving distance from Father’s home.

Mother claims that Child has become accustomed to living a significant

distance away from Father, and that Father “has not maintained a place of

importance in [Child’s] day[-]to[-]day academic routine or medical care.” Id.

at 36. Mother argues that Father “is only physically present for 50% of his

custodial time under the present order.” Id. Mother claims that, under her

proposed post-relocation custody schedule, Father would have the same

number of days that he currently spends with Child. Mother contends that the


                                     - 21 -
J-S03016-22


record reflects her ongoing support of Father’s relationship with Child as well

as her willingness to split Father’s travel costs from Pennsylvania to

Colorado.12

       The trial court considered Mother’s sixth issue and determined that it

lacks merit. The court reasoned:

       Mother’s proposal was [that C]hild would relocate with Mother to
       Colorado, she would give Father “ample” time in the summer but
       [C]hild’s time with Father would begin one week after school
       ended, end one week before school begins, and she would have
       vacation time in the summer with [C]hild as well[;] the [C]hild
       would spend Christmas with Mother and the remainder of the
       break with Father[;] [C]hild would be “welcome” to spend Spring
       Break with Father but she would be with Mother for Easter[;] and
       Father could travel from Hollidaysburg, PA[,] to Fort Carson, CO[,]
       to see [C]hild if he wanted. N.T.[, 7/14/22, at] 35, 44-45. Under
       Mother’s proposal, Father would spend at the very least
       approximately 20% less time with [C]hild then [sic] he does under
       the current status quo/order. Ultimately, if Mother relocated
       [C]hild to Colorado Father could spend even more than 20% less
       time with[C]hild then [sic] he currently does because at times
       [C]hild spends even more time with Father then [sic] the status
       quo/order. N.T.[, 7/14/22, at] 115, 124-125. Therefore, it is
       clear from the record that if Mother relocated [C]hild to Colorado,
       then Father would spend significantly less time with [C]hild and
       would not be nearly as present, engaged, and involved as he
       currently is in [C]hild’s life.

Trial Court Opinion, 10/4/21, at 10-11.



____________________________________________


12 In support of her argument, Mother relies on Arnold v. Arnold, 847 A.2d
674 (Pa. Super. 2004), wherein a panel of this Court affirmed the order
granting Mother’s request to relocate with the parties’ children to Canada.
However, Arnold was decided prior to the effective date of the Act, which
altered the trial court’s analysis for both custody and relocation matters by
requiring trial courts to consider and weigh all the statutory relocation and
best interest factors. Accordingly, Mother’s reliance on Arnold is misplaced.

                                          - 22 -
J-S03016-22


      The trial court’s findings are supported by the record, and we discern no

error of law or abuse of discretion. Accordingly, Mother’s sixth issue warrants

no relief.

      In her seventh issue, Mother argues that the trial court abused its

discretion in determining that the relocation would not enhance Child’s general

quality of life.   This argument implicates subsection 5337(h)(7), which

concerns “whether the relocation will enhance the general quality of life for

the child, including, but not limited to, financial or emotional benefit or

educational opportunity.” See 23 Pa.C.S.A. § 5337(h)(7).

      Mother argues that she presented ample testimony as to how the

proposed relocation would have a positive impact on Child’s emotional

development and academic future, including living in a military community

and attending a school with a significantly higher academic rank than the

school she presently attends. Mother asserts that, as a nurse, she need only

work three days per week and will maintain the flexibility to create a schedule

that will accommodate Child’s schooling and extracurricular activities. Mother

claims that Father is thirty years older than she is and that she was a teenager

when Child was born. Mother maintains that Father requested that his name

be omitted from Child’s birth certificate and that Mother assume the primary

role in raising Child. Mother contends that Father’s sole reason for objecting

to the relocation is to punish her for being in a new relationship.     Mother




                                     - 23 -
J-S03016-22


asserts that she is of childbearing years and that she and Stepfather would

like to expand their family with children who will be Child’s siblings.

      The trial court considered Mother’s seventh issue and concluded that it

warranted no relief. The court explained that Mother did not present evidence

that relocating Child to Colorado would benefit Child financially or provide an

enhanced educational opportunity for her. See Trial Court Opinion, 10/4/21,

at 12-13.     With respect to Child’s emotional development, the court

determined:

      Father has been present and involved in [C]hild’s life since birth.
      N.T.[, 7/14/21, at] 9-12, 111. . . .[C]hild and Father spend a
      significant amount of time together and Father is very engaged
      with [C]hild’s life including, but not limited to, schools/academics,
      extracurricular activities, health, exercise, activities, and overall
      personal development. N.T.[, 7/14/21, at] 93-101, 124, 127,
      138. Mother herself testified that [C]hild is very attached and
      bonded with Father. N.T.[, 7/14/21, at] 53. Furthermore, Mother
      testified that “the best option” for [C]hild would be to have “both
      people that care for her in the same area.” N.T.[, 7/14/21, at]
      57. Mother did not present evidence that relocating [C]hild to
      Colorado would benefit [C]hild emotionally. In fact, the evidence
      shows that [C]hild has very strong bond with Father and relocating
      her to Colorado away from [] Father could have an adverse impact
      on her emotional development.

Id. at 13.

      The trial court’s findings are supported by the record. Father testified

that Child “amazes” him with her intellectual ability. N.T., 7/14/21, at 93. He

additionally testified that he collects “animation cells,” which is “the actual

piece of artwork . . . used to produce an animated film.” Id. at 94. Father

explained:


                                     - 24 -
J-S03016-22


             I purchased an animation cell[,] and [Child] wanted to know
      where it came from. So I showed her a brief little snippet from
      the animation sequence in The Wall [by Pink Floyd], and she is
      like, I really like that song.

                                 ****

            [Child] has taken it all kinds of places that I never ever knew
      that she would. She understands the meanings of some of the
      songs.

             At some point I want to introduce her to poems of Robert
      Frost, [and compare it] to The Wall, . . . and she will get the
      connection. When you see her make the little connection, it just
      floors me with some of the stuff that she comes up with.

Id. at 94-95. Father testified that Child wanted to go to NASA, and he took

her. Id. at 95. In addition, Father testified that Child received an award of

Aspiring Author, as follows.

      [T]he kindergarten teacher . . . gave [Child] an award, Aspiring
      Author. Obviously, on the hour drive back from Pittsburgh with
      [Child] we would do a variety of things. Sometimes [Child] would
      tell me stories that she had made up. . . . So [Child] would tell
      me these stories on the way back. We would then make a blank
      book. She would illustrate the book and then dictate the story to
      me[,] and I would write the story into a book. We would mark it
      on the back in case someone wanted to buy it. I encouraged her
      to show this to [her kindergarten teacher].

Id. at 138.   As a result, the kindergarten teacher gave Child the Aspiring

Author award. Id. Based on our review of the record, the trial court’s findings

are supported by the record and we discern no error or abuse of discretion by

the court in determining that the proposed relocation may have an adverse

impact on Child’s emotional development.        Accordingly, Mother’s seventh

issue merits no relief.


                                     - 25 -
J-S03016-22


      In her eighth and ninth issues, Mother argues that the trial court erred

in finding that there are no other factors affecting relocation or the best

interests of Child.   Subsection 5337(h) permits the trial court to consider

“[a]ny other factor affecting the best interest of the child.” See 23 Pa.C.S.A.

§ 5337(h)(10). Similarly, subsection 5328(a)(16) permits the trial court to

consider “[a]ny other relevant factor.” See 23 Pa.C.S.A. §5328(a)(16).

      Mother asserts that she and Stepfather desire children, “and it is their

hope and goal for . . . Child to have a sibling in the near future. As Child is

still young, she will be able to have a meaningful relationship with the new

sibling if she is permitted to relocate with Mother and Stepfather.” Mother’s

Brief at 48. Mother argues that the trial court failed to consider this evidence,

which she asserts favors the proposed relocation being in “Child’s best interest

and enhanc[ing] her quality of life.” Id.

      In her concise statement, Mother failed to specify what additional

factor(s) the trial court purportedly failed to deem relevant to or affecting the

proposed relocation. The trial court was not required to guess the factor(s)

to which Mother was referring. See S.S. v. T.J., 212 A.3d 1026, 1031 (Pa.

Super. 2019) (observing that the concise statement must be sufficiently

precise to allow the trial court to understand the allegation of error and to

offer a rebuttal and that, when a court has to guess what issues an appellant

is appealing, that is not enough for meaningful review); see also In re




                                     - 26 -
J-S03016-22


M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017) (holding that issues not

included in the concise statement are waived).

      Even if Mother’s eighth and ninth issues were not waived, we would

reject them because they are based on her speculation that she may have a

child in the near future. See Haraschak v. Haraschak, 407 A.2d 886, 888

(Pa. Super. 1979) (holding that a court may not rely on speculative future

events in making a custody determination). Thus, Mother’s eighth and ninth

issues warrant no relief.

      In her tenth and eleventh issues, Mother argues that the trial court erred

in finding that she has moved with Child four times based on prior romantic

relationships and that she has changed Child’s school multiple times. These

issues implicate subsection 5328(a)(4), which concerns “the need for stability

and continuity in the child’s family life, education, and community life.” 23

Pa.C.S.A. § 5328(a)(4).

      Mother acknowledges that she has moved residences “on multiple

occasions throughout [C]hild’s life.”    Mother’s Brief at 50.      Nevertheless,

Mother   disagrees   that   her   relocations    were   motivated   by   romantic

relationships. Mother claims that Child “has never changed schools while in

Mother’s primary care.” Id. Mother instead contends that the trial court’s

August 20, 2021 order forces Mother and Child to relocate to Lilly, Cambria

County, and Child to transfer schools.        Mother asserts that the trial court

“distorts” her living situation at the time of trial, as she was only temporarily


                                     - 27 -
J-S03016-22


living with great-grandmother because her lease expired fourteen days before

trial, and she wanted to wait until the trial court made a decision regarding

relocation before committing to another lease agreement.

     The trial court considered Mother’s tenth and eleventh issues and

determined that they lacked merit. The court reasoned:

            In the case at hand, in factor number 4 in the memorandum
     of custody of the September 3, 2021 order of court this court
     stated as follows: “Mother has moved four times and is proposing
     a fifth time.” “Mother has moved [C]hild based on prior romantic
     relationships.[”] The statements were two separate sentences.
     This court did not state that Mother moved [C]hild four times
     based on prior romantic relationships. Mother has moved [C]hild,
     who is seven years old, at least four times and is proposing a fifth
     time. Mother has moved [C]hild and proposed moving [C]hild
     based on different romantic relationships.

            This court’s conclusion that Mother moved [C]hild four times
     and is proposing a fifth time was not an error of law and is
     supported by competent evidence of record.            This court’s
     conclusion that Mother moved the child based on prior romantic
     relationships was not an error of law and is supported by
     competent evidence of record. The conclusions are reasonable as
     shown by the evidence of record and in the best interest of [C]hild.

                                ****

           . . . [C]hild is 7 years old. In the seven years since [C]hild
     was born, Mother has resided in five (5) different school districts.
     [C]hild attended Kindergarten in the North Hills School District.
     Pursuant to the [subject order,] [C]hild was to begin the 2021-
     2022 school year in the school district which covers Lilly, PA.

           . . . The competent evidence of record supports the fact that
     Mother has changed [C]hild’s school once and has changed
     [C]hild’s school district multiple times. The conclusion that
     Mother’s multiple moves and changing of [C]hild’s school makes
     her less stable and consistent is still reasonable. . . .




                                    - 28 -
J-S03016-22


Trial Court Opinion, 10/4/21, at 18-19 (unnecessary capitalization and

citations to the record omitted).

      The trial court’s findings are supported by the record. As we discern no

abuse of discretion concerning the trial court’s findings, Mother’s tenth and

eleventh issues merit no relief.

      In her twelfth, thirteenth, and fourteenth issues, Mother challenges the

trial court’s additional findings under subsection 5328(a)(4) that she is most

stable and consistent when she is residing with great-grandmother], that she

relies on great-grandmother to assist in attending to Child’s daily needs, and

that Mother relies on great-grandmother to a greater degree than Father relies

on paternal grandmother.           Mother’s issues also implicate subsection

5328(a)(10), concerning “[w]hich party is more likely to attend to the daily

physical, emotional, developmental, educational and special needs of the

child.” 23 Pa.C.S.A. § 5328(a)(10).

      Mother claims that her testimony and actions demonstrate that she has

been the primary custodial parent and caregiver to Child for a majority of

Child’s life. Mother points out that she obtained employment as a nurse at

Children’s Hospital and that, in 2017, she moved Child to Allegheny County.

Mother maintains that “[i]t is manifestly unreasonable to conclude that Mother

could possibly rely on [great-grandmother] to assist in attending to . . . Child’s

daily needs when [great-grandmother] resides three . . . hours away from

both Mother and Child.” Mother’s Brief at 53. Mother argues that she has


                                      - 29 -
J-S03016-22


made all major decisions regarding Child’s upbringing with no objection from

Father, and that she has assumed a majority of the costs and expenses for

Child.    Mother claims that she relied on great-grandmother to assist with

childcare when Mother was a teenage parent and while putting herself through

nursing school. Mother points out that Father exercises only partial custody

on weekends and that he relies on paternal grandmother to provide childcare

during his custodial time.

         The trial court determined that Mother “is most stable and consistent

when she is residing with [great-grandmother].” Trial Court opinion, 9/27/21,

at 10. The trial court additionally determined that Mother “relies on [great-

grandmother] to assist in attending to [C]hild’s daily needs,” and that she

relies on great-grandmother “to a greater degree than Father relies on”

paternal grandmother. Id. at 11.

         Our review of the record demonstrates that great-grandmother’s house

has provided Child with the most stable and consistent primary residence since

her birth. There is no dispute that the maternal great-grandmother continues

to be a source of stability in Child’s life. As mentioned above, Mother and

Child have moved several times and were again residing with great-

grandmother at the time of the trial. The trial court balanced Mother’s moves

against the fact that Father has moved one time to a home that he purchased

in Blair County in 2018, in order to be in closer proximity to Child. Father

testified that the paternal grandmother lives in Maryland, which is two hours


                                     - 30 -
J-S03016-22


in driving distance from his home, and that, since September 2020, paternal

grandmother visits on weekends and provides childcare when he works. See

N.T., 7/14/21, at 106-107. As the trial court’s determination that Mother and

Father depend on the respective grandmothers in caring for Child, we discern

no abuse of discretion by the court in weighing subsection 5328(a)(4) slightly

in Father’s favor, and subsection 5328(a)(10) equally between the parties.

Accordingly, Mother’s twelfth, thirteenth, and fourteenth issues warrant no

relief.

          In conclusion, we emphasize that Mother had the burden of proving that

her proposed relocation was in Child’s best interests. The trial court carefully

and thoroughly considered Child’s best interest in light of the statutory

relocation and best interest factors before determining that Child’s relocation

to Fort Carson, Colorado would adversely impact her relationship with Father

as well as her physical, educational, and emotional development. The trial

court’s findings are supported by the record and we discern no abuse of

discretion or error of law. Accordingly, we affirm the order denying Mother’s

request to relocate with Child.




                                       - 31 -
J-S03016-22


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/08/2022




                          - 32 -